DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is written in response to the Applicants Remarks filed 3/25/22.   Claims 1-7, 9, 10, 13-16 are pending and have been examined on the merits. Claims 8, 11, and 12 have been cancelled.
Withdrawn Rejections
	The 112 2nd rejections of claims 15 and 16 have been withdrawn due to the amendments to the claims.
	The 102(a)(1) rejections of claims 10-12 by Yu have been withdrawn due to the amendments to the claims.
The 102(a)(1) rejections of claims 10-12 by Zhang have been withdrawn due to the amendments to the claims.
The 102(a)(1) rejection of claim 14 by Zhang has have been withdrawn due to the amendments to the claims.
The 103(a) rejection of claim 13 under Yu has been withdrawn due to the amendment to claim 10.
The 103(a) rejection of claim 13 under Zhang has been withdrawn due to the amendment to claim 10.
The 103(a) rejections of Claims 1-7, 9, 10, 13, and 14 over Kang et al. (US 2016/0015055) and of Yu et al. (CN105795099 Derwent Abstract) have been withdrawn due to the amendment of claim 1.
The 103(a) rejection of claim 7 over Kang et al. (US 2016/0015055) in view of Yu et al. (CN105795099 Derwent Abstract), Kim et al (US 2017/0020161) and Seo et al. (US 2014/0322387) has been withdrawn due to the amendment of claim 1.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-7, 9, 10, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Kang et al. (US 2016/0015055) in view of Yu et al. (CN105795099 Derwent Abstract) and Kim et al (US2017/0020161).
Regarding Claim 1:  Kang discloses a method of making fermented soybean meal as feed [abstract; 0005].  Kang discloses heat treating soybean meal; inoculating the heat treated soybean meal with Bacillus strain; a solid culturing of the pretreated soybean with the Bacillus strain [0018; 0019].  Kang discloses wherein the Bacillus strain is Bacillus subtilis [0022].
Kang does not disclose guar meal.
Kang does not disclose B. amyloliquefaciens.
Yu discloses a method of making fermented guar meal [abstract].  Yu discloses guar meal as advantageous over soybean meal [abstract].
Kim discloses solid state fermentation of soybean meal with B. amyloliquefaciens [abstract; 0051].  Kim discloses fermentation with B. amyloliquefaciens results in the production of a high amount of proteins and low content of “non-nutritional factors” and antimicrobial activity [0033; 0034].
At the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to modify the method of Kang to substitute out the soybean meal of Kang for the guar meal of Yu since Yu discloses that guar meal is advantageous over soybean meal due to its unique flavor and increased protein content [abstract].
It would have been obvious to modify the method of Kang to substitute out the Bacillus subtilis of Kang for the B. amyloliquefaciens of Kim since Kim discloses that B. amyloliquefaciens increase the protein content and lowers anti-nutritional factors and has antimicrobial activity.  There would have been advantageous properties in the meal.
Regarding Claim 2:  Kang as modified discloses as discussed above in claim 1.  Kang discloses the steps of adding water to soybean meal; heat-treating the soybean meal; and cooling the heat-treated soybean meal before fermentation [0018; 0023; 0036].  Kang was modified as discussed above to substitute the soybean in favor of guar meal.
Regarding Claim 3:  Kang as modified discloses as discussed above in claim 2.  Kang discloses wherein the water content of soybean meal after the step of adding water is 40% to 60% [0019].  The soybean of Kang was substituted for guar meal as discussed above.
One having ordinary skill in the art at the time the invention was made would have considered the invention to have been obvious because the range taught by Kang overlaps the instantly claimed range and therefore is considered to establish a prima facie case of obviousness.  In re Malagari 182 USPQ 549,553.
Regarding Claim 4:  Kang as modified discloses as discussed above in claim 2.  Kang discloses wherein the heat treatment of the step is performed at 70°C to 130°C [0019] and specifically 90°C to 95°C [0036] .  
Regarding Claim 5:  Kang as modified discloses as discussed above in claim 2.  Kang discloses wherein the cooling of the step is to perform cooling to a temperature where proliferation of fermenting microorganisms can be included [0023].
Regarding Claim 6:  Kang as modified discloses as discussed above in claim 2.  Kang discloses wherein solid-state fermenting is performed at a temperature of 20°C to 50°C for 12 hours to 72 hours [0026] and specifically 37°C for 24 hours [0026].
Regarding Claim 7:  Kang as modified discloses as discussed above in claim 1.  Kang discloses further comprising the step of drying and putting the dried fermented meal through a super mill after the step fermentation [Fig. 2; 0032].
Kang does not explicitly disclose pulverizing the dried fermented meal.
Kim discloses drying and then grinding (synonymous with pulverizing) a fermented corn gluten meal in a hammer mill [0057].
At the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to modify the method of Kang to include the explicit step of grinding as in Kim in order to further reduce the particle size of the meal and since Kang does disclose transferring dried fermented meal to a hammer mill which can be inferred from Kang as meaning a further grinding step.
Regarding Claim 9:  Kang as modified discloses as discussed above in claim 1.  Kang does not disclose wherein the fermented guar meal includes trypsin inhibitors (TI) of 30% to 50%, based on a content of trypsin inhibitors in a guar meal which does not undergo the steps (1) to (3), or the fermented guar meal includes indigestible oligosaccharides of 10% to 40%, based on a content of indigestible oligosaccharides in the guar meal which does not undergo the steps (1) to (3).
Yu does disclose that the fermented guar meal has advantages over unfermented meal [abstract].
Although Kang as modified does not explicitly disclose the recitation of claim 9, it would have been obvious that since the guar meal undergoes the same treatment that the features of the guar meal would have been the same.  Further,“products of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
Regarding Claim 10:  Kang discloses a fermented soybean meal [abstract].  Kang discloses fermented soybean with the Bacillus strain [0018; 0019].  Kang discloses wherein the Bacillus strain is Bacillus subtilis [0022].
Kang does not disclose fermented guar meal.
Kang does not disclose B. amyloliquefaciens.
Yu discloses fermented guar meal [abstract].  Yu discloses guar meal as advantageous over soybean meal [abstract].
Kim discloses fermented soybean meal with B. amyloliquefaciens [abstract; 0051].  Kim discloses fermentation with B. amyloliquefaciens results in the production of a high amount of proteins and low content of “non-nutritional factors” and antimicrobial activity [0033; 0034].
At the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to modify the fermented composition of Kang to substitute out the soybean meal of Kang for the guar meal of Yu since Yu discloses that guar meal is advantageous over soybean meal due to its unique flavor and increased protein content [abstract].
It would have been obvious to further modify the composition of Kang to substitute out the Bacillus subtilis of Kang for  the B. amyloliquefaciens of Kim since Kim discloses that B. amyloliquefaciens increase the protein content and lowers anti-nutritional factors and has antimicrobial activity.
Further regarding the process steps of the claim, since there is no evidence that the recited process produces a product that is materially different from what is disclosed in the prior art, claim 10 has been considered regarding its disclosure of  fermented guar meal and B. amyloliquefaciens.
 “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior art was made by a different process.”  In re Thorpe, 777 F.2d 695, 698.
Regarding Claim 13:  Kang discloses as discussed above in claim 10.  Kang does not disclose wherein the fermented guar meal includes trypsin inhibitors (TI) of 30% to 50%, based on a content of trypsin inhibitors in a guar meal which does not undergo the steps (1) to (3), or the fermented guar meal includes indigestible oligosaccharides of 10% to 40%, based on a content of indigestible oligosaccharides in the guar meal which does not undergo the steps (1) to (3).
Yu does disclose that the fermented guar meal has advantages over unfermented meal [abstract].
Although Yu does not explicitly disclose the recitation of claim 13, “products of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
Regarding Claim 14:   Kang discloses a fermented soybean meal [abstract].  Kang discloses fermented soybean with the Bacillus strain [0018; 0019].  Kang discloses the fermented soybean meal as animal feed Kang discloses wherein the Bacillus strain is Bacillus subtilis [0022].
Kang does not disclose fermented guar meal.
Kang does not disclose B. amyloliquefaciens.
Yu discloses fermented guar meal  as a feed additive [abstract].  Yu discloses guar meal as advantageous over soybean meal [abstract].  Yu discloses the fermented guar meal added to animal daily diet (feed) [abstract].
Kim discloses fermented soybean meal with B. amyloliquefaciens and the fermented meal as an animal feed [abstract; 0051; 0059].  Kim discloses fermentation with B. amyloliquefaciens results in the production of a high amount of proteins and low content of “non-nutritional factors” and antimicrobial activity [0033; 0034].
At the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to modify the fermented feed composition of Kang to substitute out the soybean meal of Kang for the guar meal of Yu since Yu discloses that guar meal is advantageous over soybean meal due to its unique flavor and increased protein content [abstract].
It would have been obvious to further modify the feed composition of Kang to substitute out the Bacillus subtilis of Kang for the B. amyloliquefaciens of Kim since Kim discloses that B. amyloliquefaciens increase the protein content and lowers anti-nutritional factors and has antimicrobial activity.
Further regarding the process steps of the claim, since there is no evidence that the recited process produces a product that is materially different from what is disclosed in the prior art, claim 14 has been considered regarding its disclosure of  fermented guar meal and B. amyloliquefaciens.
 “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior art was made by a different process.”  In re Thorpe, 777 F.2d 695, 698.
Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Kang et al. (US 2016/0015055) in view of Yu et al. (CN105795099 Derwent Abstract) and Kim et al (US 2017/0020161) as applied to claim 14 and in further view of Soerensen et al. (WO 2009/074685).
Regarding Claim 15:  Kang discloses as discussed above in claim 14.  Kang does not disclose further comprising any one enzyme selected from the group consisting of galactomannanase, cellulase, and glucanase.
Soerensen discloses treating guar meal with Celluclast (cellulase) or a galactomannanase [pg. 2, lines 30-32 ;pg. 5, lines 16-21; pg. 9, lines 31-35; claim 9].
At the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to modify the composition of Kang to include the enzyme Celluclast/cellulase or galactomannanase of Sorensen since Kang seeks to incorporate enzymes to further hydrolyze the guar meal to make guar meal feed and Soerensen seeks to produce increased nutritional value in animal feed by hydrolyzing mannan containing portions and making remaining polysaccharides more digestible [pg. 13, lines 33-37].
Regarding Claim 16:  Kang discloses as discussed above in claim 15.  Kang does not disclose wherein the enzyme is included in an amount of 0.1 %(w/w) to 1.0 %(w/w), based on the weight of the fermented guar meal.
Soerensen discloses treating guar meal with Celluclast/celullase at 0.1 -100 FPU/ g DS [pg. 9, lines 31-35].
At the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to include the enzymes of modified Kang at the amounts as disclosed in Sorensen since it discloses these as effective amounts.
Sorensen does not explicitly disclose enzymes included in an amount of 0.1 %(w/w) to 1.0 %(w/w), based on the weight of the fermented guar meal.  However, it would have been obvious to one having ordinary skill in the art at the time of the invention to adjust the amount of enzyme included for hydrolyzing guar meal, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272.
                                                 Response to Arguments
6.	The 112 2nd rejections of claims 15 and 16 have been withdrawn due to the amendments to the claims.
	The 102(a)(1) rejections of claims 10-12 by Yu have been withdrawn due to the amendments to the claims.
The 102(a)(1) rejections of claims 10-12 by Zhang have been withdrawn due to the amendments to the claims.
The 102(a)(1) rejection of claim 14 by Zhang has have been withdrawn due to the amendments to the claims.
The 103(a) rejection of claim 13 under Yu has been withdrawn due to the amendment to claim 10.
The 103(a) rejection of claim 13 under Zhang has been withdrawn due to the amendment to claim 10.
The 103(a) rejections of Claims 1-7, 9, 10, 13, and 14 over Kang et al. (US 2016/0015055) and of Yu et al. (CN105795099 Derwent Abstract) have been withdrawn due to the amendment of claim 1.
The 103(a) rejection of claim 7 over Kang et al. (US 2016/0015055) in view of Yu et al. (CN105795099 Derwent Abstract), Kim et al (US 2017/0020161) and Seo et al. (US 2014/0322387) has been withdrawn due to the amendment of claim 1.
On pages 5-7, the Applicants assert that Zhang does not disclose B. amyloliquefaciens.  The Examiner agrees and notes that the rejections under have been withdrawn due to the amendments made in the claims.
The Examiner acknowledges that the previous prior art references did not disclose B. amyloliquefaciens and notes that the rejections under have been withdrawn due to the amendments made in the claims and that new art has been applied to meet the new limitation.
Conclusion
7.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to FELICIA C TURNER whose telephone number is (571)270-3733. The examiner can normally be reached Mon-Fri 8:00-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Felicia C Turner/Primary Examiner, Art Unit 1793